Case 1:15-cv-00382-HSO-.]CG Document 311 Filed 12/17/18 Page 1 of 3

soumen~ ncsm¢cr oF ssrsarPPl

 
 

    
    

IN 'l`I-IE UNITED STATES DISTRICT COURT
FOR TI~IE SOUTI-IERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

.n
3 r-

DEC 17 2018

w

 

DOUGLAS HANDSHOE PLAINTIFF
VS. CIVIL ACTION NO. 1:15cv382HSO-JCG

VAUGHN PERRET, CHARLES LEARY &

DANIEL ABEL, D/B/A TROUT

POINT LODGE LTD OFNOVA SCOTIA

& IN THEIR INDIVIDUAL CAPACITIES

PROGRESS MEDIA GROUP LIMITED,

MARILYN SMULDERS, TORSTAR

CORPORATION, NATIONAL

GEOGRAPHIC SOCIETY, XYZ

FOUNDATION & JOHN DOES 1-50 DEFENDANTS

 

DEFENDANT CHARLES LEARY’S
PRO SE MOTION TO STRIKE DEFENSE PLEADINGS
UNDER FED.R.CIV.P. 12(F) & 8

 

COMES NOW Plaintiff by counterclaim Charles Leary, appearing pro se, and files this
his Motion respectfully requesting that the Court strike certain of Defendant by Counterclairn
Mr. Handshoe's defenses and affirmative defenses under Fed.R.Civ.P. 12(t) and 8. A

memorandum brief supporting this motion in detail is attached

RESPECTFULLY SUBMITTED, this the 11 day of December, 2018.

%

CHARLES LEARY, DEFENDANT

appearing pro se

Case 1:15-cv-00382-HSO-.]CG Document 311 Filed 12/17/18 Page 2 of 3

308 Sth Ave E
Vancouver, BC VST 1H4
Canada

802-440-0213
foodvacation@gmail.com

CERTIFICATE OF SERVICE

Case 1:15-cv-OO382-HSO-.]CG Document 311 Filed 12/17/18 Page 3 of 3

I hereby certify that, on o € 5 19 , 2018, I caused a true and correct copy of the above
and foregoing to be filed utilizing the Court’s CM/ECF electronic document filing system, which
caused notice of such filing to be delivered to all counsel of record and parties requesting notice,
and by United States First Class Mail, postage prepaid, to the following non-ECF participants

having appeared in this action:

%Sg

Charles L. Leary

